To gain a settlement in the fourth method described m the statute of 1793, c. 34, § 2, a citizen must dwell m the town the same three years that he holds therein an estate of freehold of the prescribed value.
Richardson
contended that it is a sufficient compliance with the statute, that the party resides in the town three years, and receives the whole rents and profits of an estate owned by him, and whose annual income is more than ten dollars, for the three years. Had the * legislature intended a perfect concurrence of the three requisites, another mode of expression would have been used.At the last July term in Plymouth, the Court ordered a new trial, on the ground taken by the counsel for the plaintiffs, viz., that a settlement is to be gained in the fourth manner provided in the statute (1) only when the citizen dwells and has his home in the town three years, and has an estate of inheritance or freehold of the required income during the whole of the same three years during which he shall so dwell or have his home, (a)